Case 2:21-cr-00087-NR Document 2 Filed 03/02/21 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT 4 F £)
FOR THE WESTERN DISTRICT OF PENNSYLVANIA Map 02
Cy
Wes Usp Ul
UNITED STATES OF AMERICA r Or BRT c
Vv. Criminal No. L 3 /

RODERICK T. LONG

INDICTMENT MEMORANDUM

AND_NOW comes the United States of America, by its attorneys, Stephen R.
Kaufman, Acting United States Attorney for the Western District of Pennsylvania, and Carolyn J.
Bloch, Assistant United States Attorney for said District, and submits this Indictment
Memorandum to the Court:
I. THE INDICTMENT
A federal grand jury returned a one-count Indictment against the above-named
defendant for an alleged violation of federal law:

COUNT OFFENSE/DATE TITLE/SECTION

One Possession of Material Depicting the 18 U.S.C. §§ 2252(a)(4)(B) and 2252(b)(2)
Sexual Exploitation of a Minor
On or about March 9, 2020
Il. ELEMENTS OF THE OFFENSE
A. As to Count 1:
In order for the crime of Possession of Material Depicting the Sexual Exploitation

of a Minor, in violation of 18 U.S.C. §§ 2252(a)(4)(B) and 2252(b)(2), to be established, the

government must prove. all of the following essential elements beyond a reasonable doubt:
Case 2:21-cr-00087-NR Document 2 Filed 03/02/21 Page 2 of 4

1. That the defendant-knowingly possessed one or moreitems which contained
a visual depiction of a minor engaging in sexually explicit conduct.

Title 18, United States Code, Section 2252(a)(4)(B).

2. That the item which contained the visual depiction had been mailed,
transported or shipped in interstate commerce, or had been produced using materials which had
been mailed or transported or shipped in interstate commerce.

Title 18, United States Code, Section 2252(a)(4)(B).

3. That the production of the visual depiction involved the use of a minor
engaging in sexually explicit conduct, as those terms are defined in Title 18, United States Code,
Section 2256.

Title 18, United States Code, Section 2252(a)(4)(B).

4, That the images involved depicted a prepubescent minor or minors who had
not attained 12 years of age.

UI. PENALTIES

A. As to Count 1: Possession of Material Depicting the Sexual
Exploitation of a Minor (18 U.S.C. §§ 2252(a)(4)(B) and 2252(b)(2)):

- 1. Imprisonment of not more than 10 years, but if any visual depiction
involved in the offense involved a prepubescent minor or a minor who had not attained 12 years
of age, the defendant shall be fined under this title and imprisoned for not more than 20 years, or
if the defendant has a prior conviction under Title 18, United States Code, Chapter 110, Chapter
71, Chapter 109A, Chapter 117 or under Section 920 of Title 10, or under the laws of any state

relating to aggravated sexual abuse, sexual abuse, or abusive sexual conduct involving a minor or

ward, or the production, possession, receipt, mailing, sale, distribution, shipment, or transportation
Case 2:21-cr-00087-NR Document 2 Filed 03/02/21 Page 3 of 4

of child pornography, such person shall be fined under this title and imprisoned not less than 10
years nor more than 20 years. .

2. A fine of $250,000.00 (18 U.S.C. §3571(b)G)).

3. A term of supervised release of at least 5 years, and up to life (18 U.S.C.
§3583(k)). |

4. Any or all the above.

IV. MANDATORY SPECIAL ASSESSMENT

A mandatory special assessment of $100.00 must be imposed at Count One upon
the defendant’s conviction, pursuant to 18 U.S.C. § 3013.

Pursuant to 18 U.S.C. § 3014(a), an additional special assessment of $5,000.00
must be imposed as the offense was committed after May 29, 2015, and the offense is located
within Chapter 110 of Title 18, United States Code.

Pursuant to 18 U.S.C. .§ 2259A, an additional special assessment of not more than
$17,000.00 shall be assessed, as the offense was committed after December 7, 2018, and the
. offense is under § 2252(a)(4).

V. RESTITUTION

Restitution may be required in this case, together with any authorized penalty, as

part of the defendant's sentence pursuant to 18 U.S.C. §§ 3663, 3663A, 3664, and 2259. Pursuant

to 18 U.S.C. § 2259(b)(2)(B), the amount of restitution per victim shall not be less than $3,000.00.
Case 2:21-cr-00087-NR Document 2 Filed 03/02/21 Page 4 of 4

VI. FORFEITURE
Forfeiture may be applicable in this case.
Respectfully submitted,

STEPHEN R. KAUFMAN
Acting United States Attorney

/s/ Carolyn J. Bloch
CAROLYN J. BLOCH

Assistant U.S. Attorney
PA ID No. 53430
